Citation Nr: 0910727	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-29 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to plot allowance, as a part of burial benefits.  



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from October 1937 to 
August 1939.  He died in January 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 determination that the 
standard $300 plot allowance was not payable as claimed by 
the funeral home.  The case is now ready for appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The RO properly granted $700 for burial benefits, 
including transportation expenses, as claimed by the funeral 
home, and properly denied the standard $300 additional 
allowance for plot because no plot was apparently purchased 
by the Veteran's decedents, no plot expense was claimed, and 
the Veteran's remains by cremation were apparently spread at 
some location of the decedents choosing other than the 
private cemetery.  



CONCLUSION OF LAW

The criteria for payment of the standard $300 plot allowance 
have not been met.  38 U.S.C.A. §§  2303, 5103A (West 2002); 
38 C.F.R. §§ 3.1600, 3.1601, 38.620 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  No VCAA notice was provided to the 
appellant funeral home, but the Board finds that the outcome 
of this appeal rests with proper application of the governing 
laws and regulations to the known and undisputed facts.  VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(2).  

In addition to the benefits provided for under § 2302 of this 
title and subsection (a) of this section, in the case of a 
veteran who is eligible for a burial allowance under § 2302, 
if such veteran is buried in a cemetery, or a section of a 
cemetery, VA shall pay a sum not exceeding $300 as a plot or 
interment allowance to such person as VA prescribes (emphasis 
added).  38 U.S.C.A. § 2303(b)(2).  

For claims filed on or after December 16, 2003, plot or 
interment allowance is payable to the person or entity who 
incurred the expenses if:  (1) the deceased veteran is 
eligible for burial in a national cemetery, (2) the Veteran 
is not buried in a national cemetery or other cemetery under 
the jurisdiction of the United States, and (3) all further 
applicable provisions of §§ 3.1601 through 3.1610 are met.  
38 C.F.R. § 3.1600(f)(1).  

Claims for the plot allowance may be executed by the funeral 
director, if he provided the plot or interment services.  
38 C.F.R. § 3.1601(a)(2)(i).  For purposes of the plot and 
interment allowance, plot or burial plot means the final 
disposal site of the remains, whether it is a grave, 
mausoleum vault, columbarium niche, or other similar place.  
38 U.S.C.A. § 3.1601(a)(3).  

Analysis:  The facts in this case are not in dispute.  The 
Veteran had military service from 1937 to 1939 and was 
separated from service for paranoid schizophrenia.  He was 
considered insane and rated at 100 percent for many years 
prior to his death.  He did not serve during a period of war.  
He was hospitalized with VA at the time he died.  

The Veteran's funeral arrangements were provided by a private 
funeral home and cemetery, and the claimant in this appeal is 
the funeral director.  The Veteran was considered a "veteran" 
for VA purposes and was considered eligible for burial in a 
national cemetery.  38 C.F.R. § 38.620(a).  The director of 
the Holloway Funeral Home, Inc., appears to be a proper 
claimant in accordance with the governing law and 
regulations.  The funeral director filed his current claim 
with VA in January 2007, and it is clearly indicated that the 
Veteran's remains were disposed of by cremation, and under 
block 12, Place of Burial or Location of Remains, the funeral 
director wrote "Scattered by family."  

Based upon the above facts, the RO properly determined that a 
$700 burial benefit allowance was payable to the funeral 
director in accordance with governing law and regulations.  
However, the RO denied the standard $300 plot allowance 
because the Veteran was neither buried in nor were his 
remains apparently scattered in the private cemetery proper.  
Moreover, as the funeral director's claim indicates that 
there was no cost of burial plot, the evidence on file shows 
that no plot was obtained for the Veteran, likely pursuant to 
the Veteran's decedent's wishes.  The Veteran's remains were 
cremated.  

The funeral director had argued that the plot allotment 
should be payable to the funeral home since the family 
elected to cremate and scatter the Veteran's remains.  He 
argued that past experience revealed that in circumstances 
like these, the plot allowance had been paid to the funeral 
home nonetheless since no national cemetery space was used, 
to assist the family in paying the funeral expenses.  

The Board finds the standard $300 plot allowance is not 
payable to the funeral director because the Veteran was not 
"buried in a cemetery" as provided under the governing 
statute at 38 U.S.C.A. § 2303(b)(2).  Moreover, the 
implementing regulation provides that the plot or burial plot 
means the final disposal site of the remains, whether it is a 
grave, mausoleum vault, columbarium niche, or other similar 
pace.  Because the Veteran was not buried in the cemetery, no 
plot was purchased or obtained, and the Veteran's final 
remains were neither a grave, mausoleum vault, columbarium 
niche, or other similar place, but instead were spread by the 
family in some location outside the cemetery, it seems clear 
that the separate $300 plot allowance is not payable in this 
case.  To the extent that the funeral director has past 
experience with receiving payment of this amount in similar 
situations, the Board can only conclude that previous 
payments in error do not stand as precedent for continued 
payments, and the payment at issue in this appeal.  


ORDER

Entitlement to plot allowance of $300, as a part of burial 
benefits, is denied .  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


